Citation Nr: 1227532	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-16 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of acute heat prostration.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 







INTRODUCTION

The Veteran had active service from April 1951 to March 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, denying the Veteran's request to reopen his claim of entitlement to service connection for the residuals of acute heat prostration.  The claim was subsequently transferred to the RO in Montgomery, Alabama.  In a June 2010 decision, the Board reopened the Veteran's claim and remanded it for additional evidentiary development.  .  

The Veteran testified at a hearing before a Decision Review Officer (RO hearing) in April 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not suffer from any chronic residuals related to his military service, to include his acute heat prostration of 1951.  


CONCLUSION OF LAW

The criteria necessary for establishing service connection for residuals of acute heat prostration have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in March 2005 and June 2010 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claim is being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2009 and September 2010, and VA has obtained these records as well as the records of the Veteran's VA outpatient treatment.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  Two VA medical opinions have been provided and included with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and provided him with additional notice.  The AMC later issued a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  
A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran's service treatment records reflect that he suffered an episode of acute heat prostration in May 1951.  A treatment record reflects that the Veteran suffered a sudden fainting spell while in the chow line.  The Veteran was given intravenous fluids, and after two hours, he was conscious and able to take fluids orally.  Following this, he made a rather uneventful recovery and appeared to be a normal boy who was most desirous to return to his outfit of duty.  Physical examination was essentially negative.  The record does not reflect follow-up treatment for this condition, and there were no findings of chronic residuals during the March 1952 separation examination.  A March 1956 Army Reserve examination also reflects no chronic symptomatology associated with the Veteran's acute heat prostration.  The Veteran was noted to have intermittent dizzy spells for the past year, but this was not related to his in-service heat prostration and an electrocardiogram was noted to be negative.  

Following his separation from active duty, the Veteran was afforded a VA examination in November 1959.  The Veteran reported suffering from a sun stroke in 1951, resulting in a nervous condition.  He reported severe headaches, getting easily upset, and getting nervous with cold sweats.  He also reported memory problems.  A neurological evaluation was negative, and the Veteran was diagnosed with an anxiety reaction.  

The Veteran was seen for outpatient treatment in April 2002.  The Veteran reported that since his in-service acute heat stroke, he had suffered from symptomatology of weakness and dizziness with heat exposure.  According to an April 2006 statement from a private physician with the initials M.J.U., the Veteran had been unable to work in a warm environment for any time since suffering a heat stroke in 1951.  The Veteran reported that any attempt to work in a warm sunny environment made him nauseous and dizzy with fainting spells.  

According to an August 2007 private treatment record, the Veteran a right forehead basal cell carcinoma and a malignant melanoma of the posterior scalp.  A May 2008 private treatment note written by a physician with the initials A.H.K. indicates that there was a history of heat intolerance and sunlight sensitivity.  Dr. A.H.K. also indicated in a January 2009 statement that the Veteran reported a history of heat stroke in 1951, losing consciousness for 12 hours.  Since then, the Veteran reported significant intolerance to sunlight.  The Veteran did have some skin changes that were evidence of photosensitivity.  The Veteran also complained of dizziness and other symptoms associated with exposure to sunlight and heat in general.  

According to a May 2009 statement signed by a physician with the initials A.S., malignant melanoma and basal cell carcinoma were both primarily induced by prolonged, chronic exposure to ultraviolet radiation.  The Veteran reported that he was exposed to unprotected sun rays during his military service from 1951 to 1952, and Dr. S noted that this exposure "may" have added to the development of the Veteran's melanoma and basal cell carcinoma.  

The Veteran was afforded a VA psychiatric examination in July 2009.  The Veteran stated that if he got out in the sun, his mouth would dry out, he would get nervous and weak in the knees, and he would shake and tremble.  The Veteran related this to his in-service heat stroke of 1951.  He also indicated that he experienced these symptoms on either a daily or weekly basis since 1951. The examiner noted that the Veteran appeared to display relatively little insight into his condition, attributing his current symptoms to the strong likelihood that he would experience another heat stroke rather than relating them to the irrational fear of such.  The examiner diagnosed the Veteran with a specific phobia, situational type.  The examiner linked the Veteran's psychiatric disability to his military service, and in an October 2009 rating decision, service connection for a psychiatric disability was granted.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported that he believed his current residuals due to his acute in-service heat prostration were memory loss, weakness, dizziness, melanoma, basal cell carcinoma, actinic damage, brain damage, nausea and headaches.  The examiner noted that the Veteran described losing consciousness during military service after marching in the heat and that he remained unconscious for 20 hours.  However, the examiner noted that a review of the service treatment records reflected that the Veteran regained consciousness within two hours and that he was subsequently discharged following a noneventful recovery and appeared to be a "NL" boy.  The Veteran described symptomatology such as intolerance to heat since the incident.  The examiner opined that the Veteran's claimed residuals were less likely than not due to heat prostration in service and more likely consistent with the Veteran's age.  The examiner explained that the prognosis of heat stroke is good when recovery occurs within 24-48 hours.  The examiner further opined the Veteran's history of melanoma, basal cell carcinoma and actinic damage were less likely than not due to the Veteran's heat prostration in 1951.  The examiner explained that there was no continuity of care shown between the heat exposure and his 2008 diagnosis.  

In June 2011, VA received a medical opinion from a doctor of internal medicine with the VA Healthcare System.  The physician explained that the medical literature he reviewed indicated that long-term residuals from heat stroke are exceedingly rare when recovery occurs within 24 to 48 hours.  Upon review of the medical evidence of record, the physician concluded that the Veteran had a full recover after his 1951 event.  The physician did note that while his exposure to heat stroke victims was limited, it was still his medical opinion that the Veteran did not exhibit any chronic heat prostration residuals.  

Finally, VA received an opinion from a VA dermatologist in February 2012.  The physician noted that he could not state that the Veteran's skin malignancies (basal cell carcinoma or melanoma) were caused by or a result of either heat prostration, heat exhaustion or heat stroke.  The dermatologist explained that the Veteran was exposed to the sun while growing up, having been raised on a farm.  He would plow with a mule after school, he worked with surveying roadways and he was a rural mail carrier.  His sun exposure in the military, however, was only 11 months.  The physician explained that skin cancer is induced by chronic sun exposure, and with melanoma specifically, sunburns.  Neither of these precipitating factors was noted in the Veteran's military records.  As such, the dermatologist opined that it was less likely than not that the Veteran's skin malignancies had their onset during active service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for any chronic physical residuals related to his in-service acute heat prostration.  While the Board concedes that the Veteran did faint due to heat prostration during military service, the Veteran regained consciousness within two hours and he was noted to have had a rather "uneventful" recovery.  The record contains no follow-up treatment or diagnosis of any residual of this condition.  While the record does reflect complaints of weakness and dizziness after service, as well as diagnoses of various skin malignancies, the preponderance of the evidence demonstrates that these are not physical residuals of the Veteran's in-service heat prostration.  As noted by the July 2009 VA examiner, the Veteran's symptoms, such as dizziness, dry mouth, nervousness and shaking, were related to a psychiatric disorder - a phobia that sun exposure would again cause prostration.  Service connection is already established for this disability.  The June 2011 VA physician also opined that the Veteran did not suffer from any residuals from his acute in-service heat prostration.  The examiner explained that the Veteran made a full recovery during military service and that residuals of heat prostration are exceedingly rare when recovery occurs within 24 to 48 hours.  As such, the preponderance of the evidence of record demonstrates that service connection for residuals of heat prostration, such as dry mouth, shaking or weakness, is not warranted.  

The September 2010 VA examiner also opined that the Veteran's basal cell carcinoma and melanoma were less likely than not related to military service, and more likely due to his age.  The examiner explained that there was no continuity of symptomatology between military service and the 2008 diagnoses.  The VA dermatologist also concluded in February 2012 that the Veteran's 11 months of sun exposure would not have resulted in skin malignancies.  Rather, the dermatologist explained a long history of sun exposure throughout the Veteran's lifetime.  As such, the preponderance of the evidence of record also demonstrates that service connection for skin malignancies, to include basal cell carcinoma and melanoma, is not warranted.  

The Board recognizes that the record contains a May 2009 statement from a Dr. S., indicating that the Veteran's in-service sun exposure "may" have added to the development of the Veteran's melanoma and basal cell carcinoma.  However, a "mere possibility" of a relationship to service is insufficient, as the phrase "possible" is too speculative in nature to establish a link.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board also recognizes that the Veteran believes he suffers from chronic residuals due to his in-service acute heat prostration.  However, the Board notes that the record contains no evidence to demonstrate that the Veteran has the necessary training or expertise to offer a medical opinion linking current symptomatology to an acute event some 50 years earlier.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

The Board recognizes that the Veteran is certainly competent to provide statements regarding his chronic symptomatology since service.  However, his reported symptoms have been related to an underlying psychological disorder - a fear that he will again suffer from heat prostration.  Service connection has already been established for this condition.  The competent medical evidence of record demonstrates that there are no actual physical manifestations or residuals related to the Veteran's in-service heat prostration.  As such, his statements fail to demonstrate entitlement to service connection.  

As a final matter, the Board has considered the lay statements offered in support of the Veteran's claim.  The Veteran has provided statements suggesting that his in-service heat prostration was very serious.  In one statement, he asserted that he was unconscious from noon to 8:30 am the following day due to his heat stroke.  He also indicated that he was told he would either recover only partially, die or stay the same.  He stated that he was then kept in a padded cell for several days.  During an April 2009 hearing, he testified that he was unconscious for some 20 hours.  The record also contains a statement prepared by an individual who reportedly was in basic training with the Veteran.  He indicated that he witnessed the Veteran pass out.  This individual also reported visiting the Veteran the following day, but the Veteran was in a confined room and did not recognize him.  He also indicated that he was not permitted to see the Veteran the following day, and that the Veteran returned to their outfit approximately one week later.  

While the Board has considered the above assertions, it is unable to find them credible.  The Veteran's assertions are drastically different than the medical evidence of record prepared at the time of his in-service injury.  These records reflect that the Veteran regained consciousness within two hours and that he made a rather uneventful recovery after this.  It was also noted that he appeared normal and that he desired to return to his outfit.  A physical examination was essentially negative at this time.  The Board finds the medical evidence prepared at the actual time of the injury to be more reliable than recollections made some 50 years later.  As such, the Board does not find the assertions of 20 hours of hospitalization, concerns of possible death or permanent disability or extended isolation to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for chronic residuals of acute heat prostration must be denied.




ORDER

Service connection for residuals of acute heat prostration is denied.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


